Citation Nr: 0911261	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-37 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a chronic condition 
of the left lower extremity, claimed as left leg cramping.  

2.  Entitlement to service connection for a chronic condition 
of the right lower extremity, claimed as right leg cramping.  

3.  Entitlement to service connection for a chronic arch 
condition of the left foot, claimed as arch cramping.  

4.  Entitlement to service connection for a chronic arch 
condition of the right foot, claimed as arch cramping.  

5.  Entitlement to service connection for gastrointestinal 
disorder, claimed as an intestinal infection.  

6.  Entitlement to service connection for a back disorder, 
claimed as a back strain (herniated disc).  

7.  Entitlement to service connection for a chronic 
respiratory disorder, to include as due to exposure to Agent 
Orange.  

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

9.  Entitlement to service connection for depression.  

10.  Entitlement to service connection for hypertension.  

11.  Entitlement to service connection for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1965 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Albuquerque, New Mexico.  

The Veteran requested and was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO in 
Albuquerque, New Mexico in December 2008.  A written 
transcript of that hearing was prepared and a copy of this 
transcript has been incorporated into the record of evidence.  

During the pendency of this claim, the Veteran has raised a 
claim of service connection for tinea pedis that has not yet 
been adjudicated.  This claim is REFERRED to the RO for 
action.


FINDINGS OF FACT

1.  The Veteran's disability of the left lower extremity did 
not manifest as a result of his military service.  

2.  The Veteran's disability of the right lower extremity did 
not manifest as a result of his military service.  

3.  The evidence does not demonstrate that the Veteran has 
been diagnosed with a disability of his left arch.  

4.  The evidence does not demonstrate that the Veteran has 
been diagnosed with a disability of his right arch.  

5.  A chronic gastrointestinal disorder, to include 
gastroesophageal reflux disease, did not manifest as a result 
of the Veteran's military service.  

6.  The Veteran's back disorder did not manifest as a result 
of military service.  

7.  The Veteran's chronic obstructive pulmonary disease 
(COPD) did not manifest as a result of his military service, 
to include as due to exposure to Agent Orange.  

8.  The Veteran has not been diagnosed with PTSD.  

9.  Depression did not manifest as a result of the Veteran's 
military service.  

10.  Hypertension did not manifest as a result of the 
Veteran's military service.  

11.  The Veteran's preexisting allergic rhinitis was not 
aggravated as a result of his military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability of 
the left lower extremity have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).  

2.  The criteria for service connection for a disability of 
the right lower extremity have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).  

3.  The criteria for service connection for a disability of 
the left arch have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).  

4.  The criteria for service connection for a disability of 
the right arch have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).  

5.  The criteria for service connection for a chronic 
gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).  

6.  The criteria for service connection for a back disorder 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  

7.  The criteria for service connection for COPD have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1153, 1154, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) 
(2008).  

8.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).  

9.  The criteria for service connection for depression have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  

10.  The criteria for service connection for hypertension 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).  

11.  The criteria for service connection for allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1153, 
1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in November 2005, December 2005, March 2006, 
June 2006 and July 2006 that fully addressed all notice 
elements and were sent prior to the initial RO decision of 
October 2006.  The letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The November 2005 
letter also provided the Veteran with a PTSD questionnaire.  
The March 2006 letter provided the Veteran with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned).  See Dingess/Hartman, 19 Vet. 
App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service. 

In this case, no further examination is necessary in order to 
adjudicate the claims of service connection for a bilateral 
arch disorder or PTSD because there is no evidence to satisfy 
the first McLendon criteria discussed above.  Specifically, 
there is no current diagnosis of any of these disorders.  

Also, with respect to the remaining claims, additional 
examination is not necessary because there is no evidence to 
satisfy the second McLendon criteria discussed above.  
Specifically, there is no evidence of in-service aggravation 
or injury related to any of these disorders.  Therefore, a 
medical examination would serve no useful purpose in this 
case, since the requirement of an in-service disease or 
injury to establish a service connection claim cannot be met 
upon additional examination.  The Veteran was not prejudiced 
by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA general 
medical examination in August 2006, and VA has obtained these 
records.  VA has also obtained records of the Veteran's 
outpatient treatment with VA and incorporated his private 
medical evidence into the record.  Significantly, neither the 
Veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as a psychosis or 
hypertension, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  



Service Connection for a Bilateral Chronic Leg Condition

The Veteran contends that he is entitled to service 
connection for disorders of the right lower extremity and the 
left lower extremity, which the Veteran has described as 
cramping of his legs.  However, while the evidence of record 
does suggest that the Veteran suffers from a condition of the 
lower extremities, the evidence demonstrates that this 
condition is not related to the Veteran's military service.  
As such, service connection is not warranted.  

The Veteran's service medical records are silent as to any 
treatment or complaints of a right or left leg disorder.  The 
Veteran's January 1969 separation examination indicates that 
his lower extremities were normal at the time of separation.  
The Veteran also reported in his report of medical history 
that his health was good at the time of separation and he did 
not suggest having any disorder of the legs.  

The Veteran's post-service medical records also suggest that 
the Veteran does not currently suffer from a disability of 
the lower extremities that is related to the Veteran's 
military service.  According to a private treatment note from 
September 1973, the Veteran complained of pain running down 
his right leg for the past 2 and a half weeks.  The private 
physician noted that the Veteran had injured his back 2 and a 
half years earlier when lifting a carton full of milk 
cartons.  

There is no further evidence of complaints of, or treatment 
for, a bilateral leg disorder until a June 2005 private 
treatment note.  The Veteran sought treatment for pain in his 
right calf.  The Veteran reported that this pain started 
suddenly with no preceding injury.  The Veteran was provided 
a lower extremity venous Doppler sonogram at this time which 
was interpreted to be normal bilaterally.  

According to a June 2006 VA physical examination, the Veteran 
reported stiffness and pain in both lower extremities.  The 
Veteran was diagnosed with radiculopathy of both lower 
extremities.  According to the letter from Dr. L received by 
VA in December 2007, the Veteran's sciatic pain had existed 
since the Veteran's prior back surgeries.  

Having considered all of the above evidence, the Board finds 
that the Veteran is not entitled to service connection.  
There is no evidence of a disorder of the bilateral lower 
extremities during the Veteran's military service.  The first 
evidence is from 1973 which was associated to a post-military 
occupational back injury.  There is no actual diagnosis of 
radiculopathy until June 2006, and no opinion is offered 
suggesting that this may be connected to the Veteran's 
military service.  

The Board notes that service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
However, as will be discussed below, service connection is 
not warranted for the Veteran's current back disorder.  
Therefore, service connection is not warranted for any 
disorder that is secondary to the Veteran's current back 
disorder.  

The Board recognizes that the Veteran testified during his 
December 2008 hearing that he had experienced cramps in his 
lower extremities since approximately 1 to 2 months after his 
separation from service.  However, this is not supported by 
the evidence of record.  In 1973, the Veteran reported having 
pain in his right leg for the last 2 and a half weeks.  
Further, in June 2005, the Veteran reported having pain in 
his right calf that started suddenly.  There is nothing 
suggesting that the Veteran's leg pain has been constant 
since his separation from service.  

Further, as a layperson, the Veteran is not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  While 
the Veteran may believe that his current bilateral lower 
extremity pain is related to his military service, he is not 
qualified to offer such an etiological opinion.  As such, the 
Veteran's opinion is not competent evidence of a nexus 
between his current bilateral disorder of the lower 
extremities and his military service.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for disabilities of the left and right 
lower extremities must be denied.

Service Connection for a Bilateral Arch Condition

The Veteran contends that he is entitled to service 
connection for a bilateral arch condition.  However, the 
evidence of record does not demonstrate that the Veteran 
currently suffers from a bilateral arch disorder, or, that he 
has suffered from such a disorder at any time since his 
separation from service.  As such, service connection is not 
warranted.  

The Veteran's service medical records establish that the 
Veteran did not suffer from an arch disorder during his 
military service.  There is no evidence of treatment of the 
arches throughout service, and according to the Veteran's 
January 1969 separation examination, the Veteran's feet were 
normal at the time of separation.  Also, in his report of 
medical history, the Veteran reported that he did not then, 
nor had he ever, suffered from foot trouble.  

Likewise, the Veteran's post-service medical records are 
silent as to complaints of, or treatment for, a disorder of 
the right or left arch.  The Veteran sought treatment for leg 
pain on numerous occasions, but there is no evidence that the 
Veteran has ever sought treatment for either of his feet.  
This lack of evidence is supported by the Veteran's December 
2008 hearing testimony, in which he admits to not seeking 
medical treatment until at least 2005, and to having no 
actual underlying diagnosis.  VA has not received any 
evidence supporting the Veteran's claim of treatment since 
2005, however.  

The Board recognizes that the Veteran testified in his 
December 2008 hearing that he experiences pain in both of his 
arches.  Pain alone is not a disability for VA compensation 
purposes, however.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  Without a medical diagnosis of a disorder 
of either arch the Board must deny the Veteran's claim.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  Further, the 
Veteran's lay opinion is not competent evidence of a current 
diagnosis.  Routen, 10 Vet. App. at 186.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for disorders of the right and left 
arches must be denied.

Service Connection for an Intestinal Infection

The Veteran contends that he is entitled to service 
connection for a gastrointestinal (GI) disorder, claimed as 
an intestinal infection.  However, the competent medical 
evidence of record establishes that the Veteran did not 
suffer from a chronic GI disorder during his military 
service, and the evidence does not suggest that his currently 
diagnosed gastroesophageal reflux disease (GERD) is related 
to his military service.  As such, service connection is not 
warranted.  

The Veteran's service medical records do not suggest that the 
Veteran was treated for a GI disorder during his military 
service.  Further, according to the Veteran's January 1969 
separation examination, the Veteran's abdomen and viscera 
were found to be normal at the time of separation.  There was 
no mention of a history of GI problems during the Veteran's 
service.  The Veteran also indicated in his report of medical 
history accompanying this examination that he did not then, 
nor had he ever, suffered from frequent indigestion or 
stomach trouble.  Therefore, the Veteran's service medical 
records establish that he did not suffer from a chronic GI 
disorder during his military service.  

Post-service medical records further establish that the 
Veteran did not suffer from a chronic GI disorder during 
military service.  According to a September 1973 private 
medical report, the Veteran reported having a chronic GI 
problem while in Vietnam.  However, it was noted that this 
problem cleared up with therapy and the Veteran had no 
further trouble with his stomach afterward.  Therefore, even 
if a GI disorder did exist during service, the evidence 
establishes that it was an acute and transitory disorder that 
cleared up prior to the Veteran's separation from service.  

More recent private treatment records also establish that the 
Veteran's current GERD is not related to his military 
service.  According to a note dated September 2004, the 
Veteran reported having no abdominal pain, nausea, vomiting, 
diarrhea or constipation.  Likewise, there is no mention of a 
GI disorder in a June 2005 treatment note.  Therefore, the 
evidence suggests that the Veteran did not suffer from a 
chronic GI disorder since his military service, as there is 
no evidence of a disorder up to this time.  

It is not until a March 2006 VA outpatient treatment record 
that the Veteran is diagnosed with GERD.  The note indicated 
that the Veteran was being treated with Prilosec at this 
time.  A letter of private medical treatment from a Dr. L, 
received by VA in December 2007 also notes that the Veteran 
was not diagnosed with GERD until March 2006.  This evidence 
suggests that the Veteran's current GI disorder is not 
related to his military service.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for a 
GI disorder for approximately 36 years after separation from 
service tends to establish that the Veteran's current GERD 
did not manifest as a result of his military service.

As a final matter, the Board has considered the opinions and 
testimony offered by the Veteran.  Specifically, the Veteran 
indicated in his December 2008 hearing testimony that he was 
under the belief that his current GI disorder was related to 
a chronic intestinal infection he believes he suffered from 
while in Vietnam.  However, as previously noted, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen, 10 Vet. App. at 186 (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, the Veteran's opinion as to etiology is not 
credible evidence outweighing the absence of any medical 
evidence for more than 3 decades following the Veteran's 
separation from service in 1969.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a GI disorder must be denied.

Service Connection for a Back Disorder

The Veteran contends that he is entitled to service 
connection for a back disorder.  However, the competent 
medical evidence establishes that the Veteran's current back 
disorder is related to post-service injuries and not to his 
military service.  As such, service connection is not 
warranted.  

The Veteran reported in his December 2008 hearing testimony 
that he injured his back during service carrying tool boxes 
but did not seek medical treatment.  The Veteran's service 
medical records establish that the Veteran never did in fact 
seek medical treatment for his back while in the military.  
They also establish that the Veteran did not suffer from a 
back disorder at the time of separation.  According to the 
Veteran's January 1969 separation examination, the Veteran's 
spine and other musculoskeletal were found to be normal at 
the time of separation.  Further, in the Veteran's report of 
medical history accompanying this examination, the Veteran 
reported that he did not then, nor had he ever, suffered from 
recurrent back pain.  This establishes that the Veteran did 
not suffer from a back injury during his military service.  
Even if the Board were to accept the Veteran's testimony that 
he simply did not seek medical treatment during service, 
which the Board is not conceding, the Veteran explicitly 
denied ever suffering from recurrent back pain upon 
separation.  

The Veteran's post-service medical records also establish 
that the Veteran did not injure his back as a result of his 
military service.  According to a September 1973 private 
treatment note, the Veteran injured his back some 2 and a 
half years earlier when lifting a carton full of milk 
cartons.  The private physician indicated that the Veteran 
did not require therapy at this time, as his pain diminished 
over the next few days.  The evidence suggests that the 
Veteran again injured his back in September 1973, requiring a 
laminectomy to treat herniated discs at the L4 to 5 level.  
The Veteran reported in October 1973 that before the onset of 
his back trouble he delivered a heavy sewing machine in a 
crate.  The Veteran reported that he told his helper that he 
was having pain in his back after lifting the crate.  None of 
these records mention a history of in-service back pain.  

More recent medical evidence establishes that the Veteran 
continues to suffer from back pain.  A June 2005 private 
treatment note indicates that the Veteran suffered from 
occasional back pain with sciatica.  During the Veteran's 
August 2006 VA examination, X-rays were taken of the spine, 
and the Veteran was found to have moderate degenerative disc 
disease with radiculopathy into the right lower extremity.  
Therefore, the Board is not refuting the Veteran's claim that 
he suffers from a current back disorder.  

However, a current diagnosis is not in and of itself 
sufficient to warrant a grant of service connection.  There 
must also be evidence of in-service injury, and, an opinion 
relating the Veteran's current symptomatology to this injury.  
In the present case, there is no evidence of an in-service 
injury.  However, there is substantial evidence of post-
service back injury resulting from the Veteran's occupation 
of moving heavy equipment.  Therefore, the evidence 
establishes that the Veteran's back disorder is not related 
to his military service.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a back disorder must be denied.


Service Connection for a Chronic Respiratory Disorder

The Veteran contends that he is entitled to service 
connection for a chronic respiratory disorder; namely, COPD, 
to include as due to exposure to Agent Orange or asbestos.  
However, the evidence of record fails to suggest that there 
is any link between the Veteran's current diagnosis of a 
chronic respiratory disorder and his military service.  As 
such, service connection is not warranted.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), but does not include cancer of the tongue.  
38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval or air service, 
served in Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  

Furthermore, even if a veteran does not have a disease listed 
at 38 C.F.R. § 3.309(e), he or she is presumed to have been 
exposed to herbicides if he or she served in Vietnam between 
January 9, 1962, and May 7, 1975, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 U.S.C.A. § 1116(f).  
"Service in Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

In Haas v. Nicholson, No. 2007-7037 (Fed. Cir. May 8, 2007), 
the United States Court of Appeals for the Federal Circuit 
upheld the Board's interpretation that, for purposes of 
applying the presumption of exposure to herbicides under 38 
C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually 
been present at some point during the Vietnam conflict on the 
landmass of Vietnam or in its inland waters.  

Applying the above law to the Veteran's case, the Board 
concedes that the Veteran was likely exposed to herbicides, 
such as Agent Orange, during his service in Vietnam from 
February 1968 to April 1968.  However, exposure to Agent 
Orange in and of itself is not sufficient to warrant the 
application of the presumption of service connection.  The 
evidence must also demonstrate that the Veteran has been 
diagnosed with one of the above listed diseases found to be 
associated with herbicide exposure within the appropriate 
time frame.  38 C.F.R. § 3.309(e).  In the present case, the 
Veteran has been diagnosed with COPD, which is not one of the 
diseases presumed to be associated with herbicide exposure.  
Therefore, the presumption o service connection does not 
apply.  

While the Veteran asserts that his COPD should be 
presumptively service-connected due to his exposure to Agent 
Orange, the Board will also consider the Veteran's claim on a 
direct basis to afford him all possible avenues of 
entitlement.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994) (when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis).  That is to say, the Agent Orange presumption 
does not preclude a veteran from establishing direct service 
connection with proof of actual direct causation.

In order for a claim to be granted on a direct basis, there 
must be competent evidence of current disability (established 
by medical diagnosis); of incurrence or aggravation of a 
disease or injury in service (established by lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (established by medical 
evidence).  See generally, Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom.; Epps v. West, 18 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.

The Veteran's service medical records do not suggest that a 
chronic respiratory disorder manifested during the Veteran's 
military service.  According to a January 1968 in-service 
treatment note, the Veteran was suffering from a chronic 
nonproductive cough for the previous 2 weeks.  It was noted 
that the Veteran's cough began after a common cold.  A 
subsequent note from February 1968 notes that the Veteran was 
no longer suffering from a cough.  There are no other in-
service records of treatment for a respiratory condition.  
According to the Veteran's January 1969 separation 
examination, his lungs and chest were normal at the time of 
separation, and he reported that he did not then, nor had he 
ever, suffered from chronic or frequent colds, asthma, 
shortness of breath, pain or pressure in the chest, or a 
chronic cough.  As such, the service medical records 
establish that the Veteran did not suffer from a chronic 
respiratory disorder during his military service.  

There are also no post-service medical records suggesting 
that the Veteran suffered from a chronic respiratory disorder 
related to his military service.  In a September 2004 private 
treatment note, the Veteran was noted to have no cough, pain, 
wheezing or shortness of breath.  A diagnosis of COPD was not 
made at this time.  Likewise, in a June 2005 private 
treatment note, the Veteran's respiratory system was found to 
be clear to auscultation with good air movement.  

In March 2006, the Veteran sought treatment with complaints 
of a nonproductive cough for the past 2 and a half weeks.  
The Veteran also reported that this cough was accompanied by 
wheezing and shortness of breath.  In a June 2006 VA 
physical, the Veteran was noted to have COPD.  This diagnosis 
was confirmed during the Veteran's August 2006 VA 
examination, in which the Veteran was diagnosed with mild 
COPD.  The examiner noted that the Veteran was first 
diagnosed with COPD in 2005.  

Based on the above evidence, the Board finds that the 
Veteran's COPD is not related to his military service.  The 
evidence establishes that the Veteran did not suffer from a 
chronic respiratory disorder, including COPD, prior to 2005.  
None of the physicians who diagnosed the Veteran with a 
respiratory disorder have suggested any possible relation to 
the Veteran's military service.  Further, the lack of any 
diagnosis of a chronic respiratory disorder for approximately 
36 years after separation from service tends to establish 
that the Veteran's disorder is not service-related.  See 
Maxson, 12 Vet. App. at 459 (the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence).  

The Board recognizes that the Veteran has also argued that 
his chronic respiratory disorder might be secondary to 
exposure to asbestos while working as an aircraft mechanic.  
As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  In McGinty v Brown, 4 Vet. App. 428 (1993), the 
Court, noting the absence of specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
observed that some guidelines for compensation claims based 
on asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1988.  The DVB Circular was subsequently 
rescinded, but its basic guidelines were found in the 
Veteran's Benefit Administration Manual M21-1, Part VI, 7.21, 
now reflected in M21-1 Manual Rewrite (M21-1 MR), Part IV, 
Sub part ii, Chapter 2, Section C, Subsection (f).  

The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
These guidelines further note that inhalation of asbestos 
fibers can produce fibrosis and tumors, that the most common 
disease is interstitial pulmonary fibrosis (asbestosis), and 
that the fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, cancers of the gastrointestinal 
tract, cancers of the larynx and pharynx, and cancers of the 
urogenital system (except the prostate).  See M21-1, Part VI, 
7.21(a), p. 7-IV-3 (January 31, 1997); see also Ennis v. 
Brown, 4 Vet. App.523 (1993).  It is noted that persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal, and urogenital 
cancers, and that the risk of developing bronchial cancer is 
increased in current cigarette smokers who had asbestos 
exposure.  Id.

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  It is 
also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7- 
IV-3 (January 31, 1997).

The evidence of record does not suggest that the Veteran was 
exposed to asbestos.  While the Veteran may believe this to 
be true, there is no evidence suggesting it may have 
happened.  Regardless, the mere exposure to asbestos and 
other chemicals is not in and of itself a disability.  In the 
absence of evidence of a current disorder that has been 
linked to asbestos exposure, the claim must be denied.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the 
present case, there is no evidence suggesting that the 
Veteran currently suffers from, or has ever suffered from, an 
asbestos related disorder.  As such, the Veteran's claim of 
possible asbestos exposure it not sufficient to warrant 
service connection.  

As a final matter, the Board has considered the testimony 
provided by the Veteran during his December 2008 hearing.  
The Veteran reported that he has had breathing problems since 
his separation from service.  However, the absence of medical 
evidence for over 30 years does not support this contention.  
The Board recognizes that the Veteran's representative argued 
that the Veteran's cultural practices have prevented him from 
seeking medical treatment, choosing instead to seek natural 
herbal remedies.  Regardless of the accuracy of this 
assertion, which the Board is not conceding, it does not 
change the fact that there is no medical evidence of record 
for more than 3 decades of a chronic respiratory disorder.  
Without medical evidence linking the Veteran's current 
disorder to his military service, service connection may not 
be granted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a chronic respiratory disorder, to 
include as due to exposure to Agent Orange or asbestos, must 
be denied.

Service Connection for PTSD

The Veteran contends that he is entitled to service 
connection for PTSD.  However, the evidence of record does 
not demonstrate that the Veteran has been diagnosed with 
PTSD.  Therefore, a grant of service connection would be 
inappropriate.  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).  

The first requirement to establish the entitlement to service 
connection for PTSD is medical evidence diagnosing PTSD.  38 
C.F.R. § 3.304(f).  In the present case, the Veteran has 
never been diagnosed with PTSD.  As previously discussed, 
there must be a current diagnosis of a disorder for service 
connection to be granted.  Hickson, 12 Vet. App at 252  
Without a medical diagnosis of PTSD, the Board must deny the 
Veteran's claim.  See Degmetich, 104 F.3d at 1333 (holding 
that the existence of a current disability is the cornerstone 
of a claim for VA disability compensation).  

The only evidence suggesting that the Veteran has PTSD is his 
own testimony.  As already noted at great length, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen, 10 Vet. App. at 186 (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, the Veteran's own diagnosis of a psychiatric 
disorder is not competent evidence of a current disability.  

The Board recognizes that the Veteran has submitted numerous 
statements describing what he believes to be his in-service 
stressors.  The evidence must suggest, however, that the 
Veteran's stressors manifested into a chronic psychiatric 
disability - namely, PTSD.  In this case, there is no 
evidence of that.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for PTSD must be denied.

Service Connection for Depression

The Veteran contends that he is entitled to service 
connection for depression.  However, while the evidence 
establishes that the Veteran has a current diagnosis of 
depression, there is no competent evidence suggesting any 
relation between the Veteran's current disorder and his 
military service.  As such, service connection must be 
denied.  

The Veteran's service medical records are silent as to any 
psychiatric treatment.  According to the Veteran's January 
1969 separation examination, he was found to be 
psychiatrically normal.  Further, the Veteran reported in his 
report of medical history that he did not then, nor had he 
ever, suffered from frequent trouble sleeping, frequent or 
terrifying nightmares, depression, excessive worry, or 
nervous trouble of any sort.  Therefore, the evidence does 
not suggest that the Veteran suffered from a psychiatric 
disorder at the time of his separation.  

There is also no post-service evidence of record indicating 
that the Veteran had depression until a June 2005 private 
treatment record.  According to this note, the Veteran was 
suffering from untreated depression.  A private treatment 
note from September 2004 did not assign a diagnosis of 
depression.  Rather, it was noted that the Veteran was under 
a great deal of stress due to the recent loss of 2 of his 
children.  As such, the Veteran was not diagnosed with 
depression within one year of his separation from service, 
and service connection is not presumed.  38 C.F.R. §§ 3.307, 
3.309

In fact, the above evidence demonstrates that the Veteran was 
not treated for, or diagnosed with, depression for 
approximately 36 years after service.  Again, when 
considering a claim for service connection, the Board may 
take into consideration the passage of a lengthy period of 
time in which the Veteran did not complain of the disorder at 
issue.  See Maxson, 12 Vet. App. at 459.  Therefore, the lack 
of evidence for such a period of time suggests the Veteran's 
depression is not related to his military service.  Further, 
the September 2004 private treatment record suggests that the 
Veteran's stress was related to the recent death of 2 of his 
children rather than to his military service.  As such, the 
Board finds that the Veteran's depression is not related to 
his military service.  

During the Veteran's December 2008 hearing testimony, the 
Veteran indicated that his depression was related to an 
incident in service when a plane he was working on was struck 
with a mortar.  However, a layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen, 
10 Vet. App. at 186 (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  The Board does not find the 
Veteran's opinion on this matter to outweigh the more than 3 
decades without a diagnosis of depression.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for depression must be denied.

Service Connection for Hypertension

The Veteran contends that he is entitled to service 
connection for hypertension.  However, while the evidence 
suggests that the Veteran has a current diagnosis of 
hypertension, the evidence establishes that this disorder is 
not related to the Veteran's military service.  As such, 
service connection is not warranted.  

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must 
be taken two or more times on at least three different days.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2008).

According to the Veteran's separation examination of January 
1969, the Veteran had a diastolic blood pressure of 78 and a 
systolic blood pressure of 136 at the time of separation.  
Furthermore, the Veteran reported in his report of medical 
history that he did not then, nor had he ever, suffered from 
high blood pressure.  

The Veteran's post-service medical records do not suggest 
that his hypertension is related to his military service.  
The first evidence of record showing treatment for 
hypertension is a private medical record from September 2004.  
According to this record, the Veteran had a diastolic blood 
pressure of 90 and a systolic blood pressure of 160.  The 
private physician noted that the Veteran's hypertension was 
benign at this time, and that the Veteran refused blood 
pressure medication at this time.  An August 2006 VA 
outpatient treatment note confirms that the Veteran was first 
diagnosed with hypertension in 2004 (and not within a year of 
his separation from service).  

Again, when considering a claim for service connection, the 
Board may take into consideration the passage of a lengthy 
period of time in which the Veteran did not complain of the 
disorder at issue.  See Maxson, 12 Vet. App. at 459 (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
hypertension for approximately 35 years after separation from 
service tends to establish that the Veteran's current 
hypertension did not manifest as a result of his military 
service.

As a final matter, the Board has considered the testimony 
offered by the Veteran.  During his December 2008 hearing, 
the Veteran admitted that he was never treated for 
hypertension during his military service.  However, the 
Veteran reported a history of headaches, which he believed to 
be possible symptoms of hypertension.  The Veteran testified 
that he never actually had his blood pressure checked when he 
was suffering from these headaches.  

As noted before, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen, 
10 Vet. App. at 186 (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Therefore, the Veteran is not 
competent to diagnose himself with hypertension in the past, 
or, associate a history of headaches with his hypertension.  
Therefore, the Veteran's testimony does not establish a nexus 
between the Veteran's military service and his current 
hypertension.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for hypertension must be denied.




Service Connection for Allergic Rhinitis

The Veteran contends that he is entitled to service 
connection for his preexisting allergic rhinitis, which he 
contends was aggravated by his military service, to include 
as due to possible exposure to asbestos.  However, the 
evidence does not demonstrate that the Veteran's disorder was 
aggravated by military service.  Furthermore, there is no 
evidence suggesting that the Veteran was ever exposed to 
asbestos.  As such, service connection is not warranted.  

For purposes of basic entitlement to service-connection, 38 
U.S.C.A. § 1111 provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  

The Veteran's service medical records establish that he 
suffered from allergic rhinitis prior to his enlistment with 
the military in October 1965.  According to the Veteran's 
October 1965 enlistment examination, the Veteran suffered 
from mild allergic rhinitis upon entry.  This was confirmed 
by the Veteran's own report of medical history accompanying 
this examination, as the Veteran indicated that he had a 
history of "hay fever."  The Veteran's January 1969 
separation examination also noted that the Veteran had 
suffered from hay fever since childhood.  Therefore, the 
evidence of record establishes that the Veteran's allergic 
rhinitis preexisted his military service.  

For service connection claims involving a preexisting injury 
or disease, 38 U.S.C.A. § 1153 provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  

If a preexisting disability is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disability, but the veteran may bring a claim for 
aggravation of that disability.  In that case, § 1153 applies 
and the burden falls on the veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

38 U.S.C.A. § 1153 requires some increase in the severity of 
the preexisting condition causally related to military 
service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  Independent medical evidence is needed to support a 
finding that the preexisting disorder increased in severity 
in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  In 
cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service.  38 C.F.R. § 4.22.  

The competent medical evidence of record establishes that the 
Veteran's allergic rhinitis was not aggravated by his 
military service.  According to the Veteran's January 1969 
separation examination, the Veteran's last episode of hay 
fever was in July 1968.  The examiner noted that the Veteran 
had no complications or sequelae from his hay fever.  This 
does not suggest a worsening of the disorder during military 
service.  

Post-service medical evidence also fails to suggest that the 
Veteran's allergic rhinitis was worsened by his military 
service.  Private medical records from as early as September 
2004 note a diagnosis of allergic rhinitis.  During a June 
2006 VA physical, the Veteran was noted to suffer from asthma 
and COPD, but this was not related to the Veteran's history 
of hay fever.  Finally, according to the August 2006 VA 
examination report, the Veteran described his hay fever as 
"seasonal allergies" requiring over-the-counter medications 
for treatment.  

The above evidence does not suggest a worsening in the 
Veteran's hay fever due to his military service.  According 
to the separation examination, the Veteran experienced no 
complications due to his allergic rhinitis during military 
service.  Further, there is no medical evidence of treatment 
for allergic rhinitis until September 2004.  Current medical 
evidence does not suggest that the Veteran's condition is any 
worse today than it at the time of enlistment into service.  

The Veteran has also argued that his disorder was worsened 
due to exposure to asbestos while he worked as a jet engine 
mechanic.  However, as discussed in a previous section, there 
is no evidence demonstrating that the Veteran was ever 
exposed to asbestos, or that he currently suffers from any 
residuals of asbestos exposure.  As such, the Board will not 
revisit this issue.  Further, the evidence does not 
demonstrate that the Veteran's condition has in fact worsened 
since his enlistment with the military.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for allergic rhinitis must be denied.



ORDER

Entitlement to service connection for a chronic condition of 
the left lower extremity, claimed as left leg cramping, is 
denied.  

Entitlement to service connection for a chronic condition of 
the right lower extremity, claimed as right leg cramping, is 
denied.  

Entitlement to service connection for a chronic arch 
condition of the left foot, claimed as arch cramping, is 
denied.  

Entitlement to service connection for a chronic arch 
condition of the right foot, claimed as arch cramping, is 
denied.  

Entitlement to service connection for an intestinal infection 
is denied. 

Entitlement to service connection for a back disorder, 
claimed as a back strain (herniated disc), is denied.  

Entitlement to service connection for a chronic respiratory 
disorder, to include as due to exposure to Agent Orange, is 
denied.  

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.  

Entitlement to service connection for depression is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for allergic rhinitis is 
denied.  

____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


